Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021.  The submission is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 are   rejected under 35 U.S.C. 103(a) as being unpatentable over Seubert et al. (US 2011/0037492 A1).    

    PNG
    media_image1.png
    894
    732
    media_image1.png
    Greyscale



Regarding to claim 1, Seubert discloses a front loading wafer probe station having a chamber (Fig. 4 Item 70 or 72)  , comprising:
a pivoting arm (Fig. 4 Item 160 or 74  discloses a manipulator 160 may be used to place a wafer (still on its carrier) in an inspection system 170 or a bond pad inspection system 172 in Paragraph [0060]), and
wafer supporting segments  (FIG. 4 Item 75 discloses, a manipulator 74 which is in one embodiment a 4-axis robot arm having a suitable gripping member 75  in Paragraph [0030]), wherein each wafer  (Fig. 1-6 Item W)   supporting segment (Fig. 1-6 Item 162) is rotatably mounted on the pivoting arm (Fig. 1-6 Item 160), wherein the wafer supporting segments (Fig. 1-6 Item 75 or 162 ) are movable between a position inside the chamber and a position at least partially outside the chamber (Fig. 1-6 Item 160 &162  discloses a manipulator 160 may be used to place a wafer (still on its carrier) in chamber shown as 170 or an outside chamber  172 in Paragraph [0060]),

    PNG
    media_image2.png
    641
    833
    media_image2.png
    Greyscale

However Seubert  Fig.4 does not explicitly teach the two wafer supporting segments
However, Seubert  Fig.5 teaches the two wafer supporting segments (Fig. 5 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a wafer supporting segment  in Seubert  Fig.4  to include two wafer supporting segments as taught by Seubert  Fig.5  in order to provide a simple, two jaw gripping in which the jaws clamp a carrier or wafer to move into test or load position in Paragraph [0046]),

Regarding to claim 2, Seubert discloses the front loading wafer probe station of claim 1, further comprising a chuck (Fig. 1-6 Item 116 & 118 discloses alignment hardware 116 (FIG. 6), which allows reproducible positioning of the carrier in X, Y, and Z coordinates (as well as rotation) in Paragraph [0036]),  movable between a test position (Fig. 1-6 Item 90)  and a loading position (Fig. 1-6 Item 70 or 75).

Regarding to claim 3, Seubert discloses the front loading wafer probe station of claim 2, wherein the test position (Fig. 1-6 Item 96 including 50) and the loading position (Fig. 1-6 Item 72).are within the chamber (Fig. 1-6 Item 90).

Regarding to claim 4, Seubert discloses the front loading wafer probe station of claim 1, wherein the wafer supporting segments (Fig. 1-6 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]), are movable to a position at least partially out of an opening in a front face of the wafer probe station (Fig. 1-6 Item 70 or 75).

Regarding to claim 5, Seubert discloses the front loading wafer probe station of claim 4, further comprising a door that opens to expose the opening in the front face of the wafer probe station (FIG. 4 Item 75 discloses, a manipulator 74 moves  gripping member 75 from test cell 90  to the outside area 75 as shown in Fig. 4  which would include a door    in Paragraph [0030]),  .

Regarding to claim 6, Seubert discloses a method of loading a wafer into a wafer probe station, the method comprising:
providing the wafer probe station having a wafer loading mechanism (Fig. 1-6 Item 160 & 162 or 74 &75 discloses a manipulator 160 and two jaw gripping segments to nove wafer  in Paragraph [0046 & 0060]); housed within a chamber, (Fig. 1-6 Item 90 disclose test are including 72 & 56);  the wafer loading mechanism comprising:
a pivoting arm (Fig. 1-6 Item 160 or 74  discloses a manipulator 160 may be used to place a wafer (still on its carrier) in an inspection system 170 or a bond pad inspection system 172 in Paragraph [0060]); and
wafer supporting segments (FIG. 4 Item 75 discloses, a manipulator 74 which is in one embodiment a 4-axis robot arm having a suitable gripping member 75  in Paragraph [0030]), wherein each wafer supporting segment is rotatably mounted on the pivoting arm (Fig. 1-6 Item 160 or 74  ) , wherein the wafer supporting segments are movable between a position inside the chamber (Fig. 1-6 Item 90 disclose test are including 72 & 56); and a position at least partially outside the chamber (Fig. 1-6 Item 160 or 162   discloses a manipulator 160 move wafer into outside chamber 70 or 75 in Paragraph [0060]);;
moving a chuck (Fig. 1-6 Item 116 & 118 discloses alignment hardware 116 (FIG. 6), which allows reproducible positioning of the carrier in X, Y, and Z coordinates (as well as rotation) in Paragraph [0036]),  from a test position to a loading position, wherein the test position and the loading position are within the chamber (Fig. 1-6 Item 72 & 56  discloses alignment hardware 116 (FIG. 6), which allows reproducible positioning of the carrier in X, Y, and Z coordinates (as well as rotation) in Paragraph [0036]),;
rotating the pivoting arm to move the wafer supporting segments at least partially outside the chamber (Fig. 1-6 Item 160 or 162   discloses a manipulator 160 move wafer into outside chamber 70 or 75 in Paragraph [0060]);
loading the wafer (Fig. 1-6 Item W) onto the wafer supporting segments(Fig. 1-6 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]);
rotating the pivoting arm (Fig. 1-6 Item 160) to move the wafer supporting segments (Fig. 1-6 Item 162) and the wafer back into the chamber (Fig. 1-6 Item 90 disclose test are including 72 & 56); and
loading the wafer onto the chuck (Fig. 1-6 Item 112 discloses a a wafer chuck 112,in Paragraph [0036] ;from the wafer supporting segments (Fig. 1-6 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]).
a pivoting arm (Fig. 1-6 Item 160 or 74  discloses a manipulator 160 may be used to place a wafer (still on its carrier) in an inspection system 170 or a bond pad inspection system 172 in Paragraph [0060]), and
two wafer supporting segments  (Fig. 1-6 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]), wherein each wafer  (Fig. 1-6 Item W)   supporting segment (Fig. 1-6 Item 162) is rotatably mounted on the pivoting arm (Fig. 1-6 Item 160), wherein the wafer supporting segments (Fig. 1-6 Item 162 ) are movable between a position inside the chamber and a position at least partially outside the chamber (Fig. 1-6 Item 160 &162  discloses a manipulator 160 may be used to place a wafer (still on its carrier) in chamber shown as 170 or an outside chamber  172 in Paragraph [0060]),
However Seubert  Fig.4 does not explicitly teach the two wafer supporting segments
However, Seubert  Fig.5 teaches the two wafer supporting segments (Fig. 5 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a wafer supporting segment  in Seubert  Fig.4  to include two wafer supporting segments as taught by Seubert  Fig.5  in order to provide a simple, two jaw gripping in which the jaws clamp a carrier or wafer to move into test or load position in Paragraph [0046]),


Regarding to claim 7, Seubert discloses the method of claim 6, further comprising moving the chuck (Fig. 1-6 Item 112 discloses a a wafer chuck 112,in Paragraph [0036]  from the loading position back to the test position  (Fig. 1-6 Item 160 or 74  discloses a manipulator 160 may be used to place a wafer (still on its carrier) in an inspection system 170 or a bond pad inspection system 172 in Paragraph [0060]);  after loading the wafer onto the chuck (Fig. 1-6 Item 112 discloses a a wafer chuck 112,in Paragraph [0036].

Regarding to claim 8, Seubert discloses the method of claim 6, further comprising rotating the wafer supporting segments away (Fig. 1-6 Item 162 discloses a gripper 162 at its distal end. The gripper 162 illustrated in FIG. 5 is a simple, two jaw gripping in which the jaws clamp a carrier or wafer  in Paragraph [0046]).from each other and away from the chuck after loading the wafer onto the chuck (Fig. 1-6 Item 116 & 118 discloses alignment hardware 116 (FIG. 6), which allows reproducible positioning of the carrier in X, Y, and Z coordinates (as well as rotation) in Paragraph [0036]).

Regarding to claim 9, Seubert discloses the method of claim 6, wherein the chuck moves along the X, Y, and Z axes. (Fig. 1-6 Item 116 & 118 discloses alignment hardware 116 (FIG. 6), which allows reproducible positioning of the carrier in X, Y, and Z coordinates (as well as rotation) in Paragraph [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858